OFFICE     OF THE ATTORNEY   GENERAL    OF % XAS
                                 am-      -2, 1945
SRoVER     SELLERS
ATTORNLI    UrNanAL

 Honorable D, 2'.WItherspoon
:Co+mty :Attor&y
i.:avsrlok     County
I~agluF'aas,Terem
3car sir:




              “In the oountlg~~."hsvin~ ~1populabigs,ot 2eas th$o twenty
           thousand (~C,CfOO)'inhttbitarstaaeoorriingto the laat grecad-
           ing Psderall Census,~ it .ehalJlS~kew$,se
                                                   be the, 'duty Of the
           C~mo~fssfonere~ Coust, by ifr order WPy nade and ‘efpered, df
           reoord at its fi~rat regular  neitinglti Jenu~r$ or eeoh i
                                                                        880



    IIon. D. F. Witherspoon - pa&s 2


          calandar  year    to dstermln@ wh tther'eountyof~$iotisot such
          colulty (er01&llg    oaunty iuni  'QCS, rbglltrars      of.+lta1
          statist&s and notarlss publio shall ba &xapensated for
          the Ziseal year on the basis o ' an ,annualsalary or wbsther
1         th6y #ball be oompsnsated on 8 le basir     or rses ebmed       by
          thas in the parformanoe ot ths .r et?ibial      dutle8,    end it
          shall alao be the duty of ~tha. IOWA&~alo#k'to ihwwrd .%o
          the Comptroflsr 'a$Qublio ksao uati or 'the&at6          or, Taru.
          on or befora ths 3ht w of E
          said order of aald ComPisslona




              The ls~allty oftosllastlng delinqusnt bax.fa*s :o*ar
    and above the maximum ,s&.aryLs aaawerad by krtiale 7332,whom-
    in it prorldes in pa%, as followm:
               "All tees pravldad for thb o$tioars hsreln shall be
          treated, am ree8 o? 0rrt80 and.aaooumtsd r0r a* sti@h, iad
          mid offioira   shall QOC reoiltr,nor retain eald We* in
          moess of the maximum ,eompensatloa allowed said ortiasrs
          undsr the laws of this steter . . ."
               It la our opinloilthat the county Attornay must 0011a0t all
    fess authorized by law in delinquent tax oases aad when he is som-
    pensated on an annual salary bssls.he is rrqulrod by Seo. 5,.
    krtiole 39126, to deposit suoh reea in the crfSooer*sSalary Fund.
    Khe?c  the County *zttorneyis oompe&satsd i)na salary basis, the
    salary he r~otlreo is in lieu of a&gth6r    re0f6, comnlsalona or
    oompensatiol~lhe would othsrwiae b&authorized to retain;    Ths
    County Attorney could not legallj'k+~aln any of the fees mentioned
        eon cn atlsn f r his nsrrlces .If;L:'d:el
                                             n uent t
    8fPP.&&                                 d $ersonaI&"Xin
                ) the 8 ounty Attorney:a* 'ILO,                  %Wd
    foea, b4tioiustoolleot said reed,,and.heposit thetnin ths orrlcerf3
    zlalaryFund.
inquiry,